Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-16 of US Patent No. 10679238.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, because it is clear that all the elements of this application claims 1-16 are to be found in patented claims 1-16 (as the application claim 1-16 fully encompasses patented claims 1-16). The difference between the application claims 1-16 and the patented claims 1-16 lies in the fact that the patented claims includes extra obvious elements and is thus much more specific. Thus the invention of claim 1-16 of the patents is in effect a “species” of the “generic” invention of the application claim 1-16. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1-16 is anticipated by claim 1-16 of the patents, it is not patentably distinct from claim 1-16 of the patents profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of the 

Instant Claims of present Application 
Related Claims of US Patent No. 10679238
1. A system configured to dynamically generate application functionalities in a mobile application on an end user client computing platform, the system comprising: one or more processors configured to execute computer program modules, the computer program modules comprising to: obtain user selection of application information defining application requirements within a the mobile application, the user-selected application information specifying one or more real-world location requirements and a time period, and functionality information specifying dynamically generated application functionalities and renderings within the mobile application on a client computing platform, the application functionalities specifying at least one or more operations 

in a mobile application on an end user client computing platform, the system 
comprising: one or more processors configured to execute computer program 
modules that, when executed by the one or more processors, configure the one or 
more processors to: obtain user selection of application information defining 
application requirements within the mobile application, the user-selected 
application information specifying at least a location requirement, a time 
period, and functionality information specifying dynamically generated 
application functionalities wherein obtaining the user-selected application 

graphical user interface of the mobile application configured to receive entry 
or selection of the user-selected application information from a user that is 
different from the end-user;  obtain current user location information 
indicating a current location of a client computing platform associated with 
the end user;  compare the current user location information with the location 
requirement of the application requirements;  compare a current time with the 
time period of the application requirements;  responsive to the current user 
location information of the end user's client computing platform and the 
current time satisfying the location requirement and the time period of the 
application requirements, dynamically generating the application 

information obtained from the user-selected application information, and 
dynamically generating end user personalized content;  and transmitting to the 
end user mobile application components for implementing the application 
functionalities and the end user personalized content.


Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: US 20140143061: Disclosed are a method and a system of an automatic publication of garage sale broadcast data on a set of user profiles having associated verified addresses in a threshold radial distance from a set of geospatial coordinates associated with the garage sale broadcast data.  The garage sale broadcast data is radially distributed to data processing systems associated with users and their profiles around an epicenter (defined at the set of geospatial coordinates associated with the garage sale broadcast data) to all subscribed user profiles in a circular geo-fenced area (defined by the threshold distance from the set of geospatial coordinates associated with the garage sale broadcast data) through the radial algorithm of a neighborhood broadcasting system that measures a distance away of each address associated with each user profile from the current geospatial location at the epicenter.
The prior art made of record and not relied upon is considered relevant to applicant's specification: Schilit, Bill N., and Marvin M. Theimer. "Disseminating active map information to mobile hosts." IEEE network 8.5 (1994): 22-32: The article describes an active map service (AMS) that supports context-aware computing by providing clients with information about located-objects and how those objects change over time. The authors focus on the communication issues of disseminating information from an active map server to its clients, and in particular, address how to deal with various overload situations that can occur. Simple unicast callbacks to interested clients work well enough if only a few located-objects are moving at any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2641